TATE, J.,
respectfully dissents. The Court of Appeal ignored the trial court’s finding of excessive speed, based on physical evidence and the length of distance, even after impact, it took to stop the defendant’s car. As the trial court held, the evidence presents a classic, last clear chance case, even assuming the decedent was negligent. A speeding motorist is not entitled to an open season on helpless pedestrians in the roadway. The trial court’s factual finding was far from manifestly erroneous. This Court should not abdicate its appellate function by characterizing a reversal as “factual” and therefore refusing to disturb a reversal which is unjustified.